
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3298
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To clarify the circumstances during which
		  the Administrator of the Environmental Protection Agency and applicable States
		  may require permits for discharges from certain vessels, and to require the
		  Administrator to conduct a study of discharges incidental to the normal
		  operation of vessels.
	
	
		1.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)Covered
			 vesselThe term covered
			 vessel means a vessel that is—
				(A)less than 79 feet in length; or
				(B)a fishing vessel (as defined in section
			 2101 of title 46, United States Code), regardless of the length of the
			 vessel.
				(3)Other termsThe terms contiguous zone,
			 discharge, ocean, and State have the
			 meanings given the terms in section 502 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1362).
			2.Discharges incidental to normal operation
			 of vessels
			(a)No permit requirementExcept as provided in subsection (b),
			 during the 2-year period beginning on the date of enactment of this Act, the
			 Administrator, or a State in the case of a permit program approved under
			 section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342), shall
			 not require a permit under that section for a covered vessel for—
				(1)any discharge of effluent from properly
			 functioning marine engines;
				(2)any discharge of laundry, shower, and
			 galley sink wastes; or
				(3)any other discharge incidental to the
			 normal operation of a covered vessel.
				(b)ExceptionsSubsection (a) shall not apply with respect
			 to—
				(1)rubbish, trash, garbage, or other such
			 materials discharged overboard;
				(2)other discharges when the vessel is
			 operating in a capacity other than as a means of transportation, such as
			 when—
					(A)used as an energy or mining
			 facility;
					(B)used as a storage facility or a seafood
			 processing facility;
					(C)secured to a storage facility or a seafood
			 processing facility; or
					(D)secured to the bed of the ocean, the
			 contiguous zone, or waters of the United States for the purpose of mineral or
			 oil exploration or development;
					(3)any discharge of ballast water; or
				(4)any discharge in a case in which the
			 Administrator or State, as appropriate, determines that the discharge—
					(A)contributes to a violation of a water
			 quality standard; or
					(B)poses an unacceptable risk to human health
			 or the environment.
					3.Study of discharges incidental to normal
			 operation of vessels
			(a)In generalThe Administrator, in consultation with the
			 Secretary of the department in which the Coast Guard is operating and the heads
			 of other interested Federal agencies, shall conduct a study to evaluate the
			 impacts of—
				(1)any discharge of effluent from properly
			 functioning marine engines;
				(2)any discharge of laundry, shower, and
			 galley sink wastes; and
				(3)any other discharge incidental to the
			 normal operation of a vessel.
				(b)Scope
			 of studyThe study under
			 subsection (a) shall include—
				(1)characterizations of the nature, type, and
			 composition of discharges for—
					(A)representative single vessels; and
					(B)each class of vessels;
					(2)determinations of the volumes of those
			 discharges, including average volumes, for—
					(A)representative single vessels; and
					(B)each class of vessels;
					(3)a description of the locations, including
			 the more common locations, of the discharges;
				(4)analyses and findings as to the nature and
			 extent of the potential effects of the discharges, including determinations of
			 whether the discharges pose a risk to human health, welfare, or the
			 environment, and the nature of those risks;
				(5)determinations of the benefits to human
			 health, welfare, and the environment from reducing, eliminating, controlling,
			 or mitigating the discharges; and
				(6)analyses of the extent to which the
			 discharges are currently subject to regulation under Federal law or a binding
			 international obligation of the United States.
				(c)ExclusionIn carrying out the study under subsection
			 (a), the Administrator shall exclude—
				(1)discharges from a vessel of the Armed
			 Forces (as defined in section 312(a) of the Federal Water Pollution Control Act
			 (33 U.S.C. 1322(a));
				(2)discharges of sewage (as defined in section
			 312(a) of the Federal Water Pollution Control Act (33 U.S.C. 1322(a)) from a
			 vessel, other than the discharge of graywater from a vessel operating on the
			 Great Lakes; and
				(3)discharges of ballast water.
				(d)Public comment; reportThe Administrator shall—
				(1)publish in the Federal Register for public
			 comment a draft of the study required under subsection (a);
				(2)after taking into account any comments
			 received during the public comment period, develop a final report with respect
			 to the study; and
				(3)not later than 15 months after the date of
			 enactment of this Act, submit the final report to—
					(A)the Committee on Transportation and
			 Infrastructure of the House of Representatives; and
					(B)the Committees on Environment and Public
			 Works and Commerce, Science, and Transportation of the Senate.
					
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
